Case 2:20-cv-08035-SVW-JPR Document 160-17 Filed 05/18/21 Page 1 of 4 Page ID
                                 #:3613




                       Exhibit 12
Case 2:20-cv-08035-SVW-JPR Document 160-17 Filed 05/18/21 Page 2 of 4 Page ID
                                 #:3614


 13:57

              Jiawei Wang, Jerry, Yueting Jia Nephew, in charge of financing
                                           & HR N

                                       Jan 25, 2018 17:15

              Thank you. I made the final modification in
              one place. Please check. If you have no issues
              with it, I will then ask HR to send the final
              version to you. We will sign it on our end
              immediately after you sign it. Thank you.

                                       Jan 25, 2018 17:57


                                      Jerry, please check your email. Regards!


                                       Jan 25, 2018 18:02

              Received it. Thank you. Currently going
              through final process internally.

                                       Jan 25, 2018 20:28

              Hi, manager Liu, DG replied, and the company
              has confirmed internally regarding your
              joining. But since it involves the five-year
              guaranteed employment, which is something
              we have never come across before, our Legal
              Department is now working closely with HR
              in doing the final review. Sorry I did not catch
              this earlier. In order to keep the confidentiality,
              I did not go through them earlier. I will try to
              get them to do their review as quickly possible.
              But all remuneration, conditions and principles
              have been confirmed. Apologize again.



                                                              ©




                                                                                 HLIU002341
Case 2:20-cv-08035-SVW-JPR Document 160-17 Filed 05/18/21 Page 3 of 4 Page ID
                13:57 了          #:3615


            <     王 佳 偉Jerry 買 跌 外                     人 事N
                                                      融資
                             Jan 忆



                     谢谢您， 我加了 一   处  最后的
                     修改, 請 您 查收, 如沒 問題
                     我让HR 发定稿 出     版，您 签署
                     后 我 们 这 边 立 即 签署， 谢谢
                             Jan   25, 2018   17:57



                           Jerry: 请 查
                                    电邮。祝好。                    Ye
                             Jan   25, 2018 18:02


                     收 到谢谢           您
                                         ，正 在    内 部 推动
                     最 后 流程

                            Jan    25,   2018 20:28



                     刘 总，DG 也好   已经回复了，
                     您入 加 這 件 事 內 部 已 經 確認
                     ，但 由 于涉及 五 年 保证
                     了                  雇
                     佣， 以 前从没 遇  到过， 法务
                     部正在 抓 配合 HR 在 做 最后
                       閱, 抱歉之 前  是我 大 意了
                      為了保密 沒 經過  他們, 我會
                     尽量 讨 缩 他们 的 审阅 时间。
                     但有 所 待遇 条件 原 则 已 经确
                     定, 再 次 抱歉 !

                                                          @由

                                                                           HLIU002342
Case 2:20-cv-08035-SVW-JPR Document 160-17 Filed 05/18/21 Page 4 of 4 Page ID
                                 #:3616


                          DECLARATION AND CERTIFICATION


    We, Ko & Martin - Certified Interpreters and Translators, declare that we are

    (P)    Certified Court Interpreters as described in GC68565

    We are certified to interpret and translate from the Chinese language to the English
    language and from the English language to the Chinese language.

    We further declare that we have translated the attached document from the Chinese
    language to the English language.

    We declare to the best of our abilities and belief, that this is a true and accurate
    translation of the Chinese language text of the 3 pages of text messages as described
    below.



                              Specific Description of the Document

       1. 01222018 Wang of FF Message re FF HR Dept. Review of Liu EA
       2. 01252018 Wang of FF Message re FF Legal Review & HR Approval of Liu
          Agreement
       3. 01262018 Wang of FF Message re Vijay Sekhon of Sidley Austin has been
          reviewing agreements


    We declare under penalty of perjury under the laws of the State of California that the
    foregoing is true and correct.

    This declaration is signed this 5th of April 2021 in Los Angeles, California.



    Lingling Men Martin
    President
    Ko & Martin - Certified Interpreters and Translators




    Signature



                          KO & MARTIN – Certified Interpreters and Translators
                                         www.komartin.com
                                Email: chinese.division@komartin.com




                                                                                             HLIU002343
